                                                           1   Jonathan Gross, State Bar No. 121010
                                                               jgross@moundcotton.com
                                                           2   Lawrence Hecimovich, State Bar No. 129688
                                                               lhecimovich@moundcotton.com
                                                           3   MOUND COTTON WOLLAN & GREENGRASS, LLP
                                                               2200 Powell Street, Suite 1050
                                                           4   Emeryville, California 94608
                                                               Telephone: (510) 900-9371
                                                           5   Facsimile: (510) 900-9381

                                                           6   Attorneys for Defendant
                                                               TEROS ADVISORS, LLC
                                                           7

                                                           8
                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                           9
                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                          10
T ELEPHONE : (510) 900-9371 F ACSIMILE : (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS, LLP




                                                          11   MARSH & MCLENNAN AGENCY, LLC, a Case No. 4:20-cv-02679-HSG
                                                               Delaware limited liability company,
            2200 P OWELL S TREET , S UITE 1050




                                                          12                                       ADMINISTRATIVE MOTION AND
              E MERYVILLE , C ALIFORNIA 94608




                                                                     Plaintiff,                    ORDER DENYING TO CHANGE DEADLINE
                                                          13                                       FOR FILING MOTION FOR SUMMARY
                                                               v.                                  JUDGMENT
                                                          14
                                                               TEROS ADVISORS, LLC, a California
                                                          15   limited liability company,

                                                          16          Defendant.
                                                                                                             Judge: Hon. Haywood S. Gilliam, Jr.
                                                          17   TEROS ADVISORS, LLC, a California
                                                               limited liability company,                    MMA Complaint Filed: April 17, 2020
                                                          18                                                 Trial Date: TBD
                                                                      Counter-Claimant,
                                                          19
                                                               v.
                                                          20
                                                               MARSH & MCLENNAN AGENCY, LLC,
                                                          21   a Delaware limited liability company,
                                                          22          Counter-Defendant.
                                                          23          1.     On February 11, 2021, Defendant Teros Advisors, LLC's filed its Motion for
                                                          24

                                                          25   Calendar, June 3, 2021.
                                                          26          2.
                                                          27

                                                          28          3.     The court has not yet ruled on the motion for judgment on the pleadings.

                                                                                                               1
                                                                            MOTION TO CHANGE DEADLINE FOR FILING - CASE NO. 4:20-CV-02679-HSG
                                                           1          4.         The last day to file motions for summary judgment is currently set for July 8, 2021.

                                                           2          5.         Defendant respectfully requests that the Court change the dipositive motion filing

                                                           3   deadline to thirty (30) days after the Court rules on Defendant's motion for Judgment on the

                                                           4   Pleadings, which was heard on June 3, 2021.

                                                           5          6.         Defendant has not previously asked the Court to change this deadline.

                                                           6          7.         This change is necessary because Defendant is unable to frame its motion for

                                                           7   summary judgment in such a way as to avoid unnecessary pleading and argument.

                                                           8          8.         Changing the dispositive motion cut-off will not affect any other deadlines in this

                                                           9   case, as the pre-trial conference is not set until November 2, 2021.

                                                          10          9.         The opposing side has not agreed. I tried to obtain the opposing party's agreement
T ELEPHONE : (510) 900-9371 F ACSIMILE : (510) 900-9381
   MOUND COTTON WOLLAN & GREENGRASS, LLP




                                                          11   to this change.
            2200 P OWELL S TREET , S UITE 1050




                                                          12          I declare under penalty of perjury that the above statements are true and correct.
              E MERYVILLE , C ALIFORNIA 94608




                                                          13
                                                               Dated: July 2, 2021                                      Respectfully submitted,
                                                          14

                                                          15                                                     By: /s/Lawrence Hecimovich
                                                          16                                                         Lawrence Hecimovich
                                                                                                                     Attorneys for TEROS ADVISORS, LLC
                                                          17
                                                                                                                                         ISTRIC
                                                                                                                                    TES D      TC
                                                          18          The motion is DENIED.                                       TA                              O
                                                                                                                              S




                                                                                                                                                                   U
                                                                                                                             ED




                                                          19
                                                                                                                                                                    RT
                                                                                                                         UNIT




                                                                                                                                             D
                                                                                                                                       DENIE
                                                          20
                                                                                                                                                                         R NIA

                                                                       IT IS SO ORDERED.
                                                          21                                                                                                illiam Jr
                                                                                                                                                                     .
                                                                                                                         NO




                                                                                                                                          ay w   ood S. G
                                                                                                                                                                         FO




                                                               DATED: 7/6/2021                                                    Judge H
                                                                                                               _____________________________________
                                                                                                                          RT




                                                          22
                                                                                                                                                                    LI




                                                                                                               Hon. Haywood E RS. Gilliam, Jr.
                                                                                                                             H




                                                                                                                                                                  A




                                                                                                               United Stated District
                                                                                                                               N      Judge      C
                                                          23                                                                                   F
                                                                                                                                      D IS T IC T O
                                                                                                                                            R
                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                                    2
                                                                            MOTION TO CHANGE DEADLINE FOR FILING - CASE NO. 4:20-CV-02679-HSG
